     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 1 of 26 Page ID #:1
                                                                            ~'iLcD


 1 Dominique Daniels                                               Z~~~ F~~ 12 ~4'~ 9= ~Q9
    1907 N. Keene Ave
 2 Los Angeles, California 90059                                                      ~         r   ~
                                                                            ~~   ,~
 3 (424)757-2523                                                                          -~~
    ddaniels34@toromail.csudh.edu                                    ..                   _
 4
   Plaintiff in Pro Per
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8                                                   S ACV20-0a2~~J~                                    ~~~~x~
 9                                                 Case No..
     Dominique Daniels,
10
                  Plaintiff,                       Complaint FOR DAMAGES
11                                                 Pursuant to Title VII of the Civil
         vs.
12 G4S Secure Solutions USA,Inc.,                  Rights Act of 1964, as amended,42
                                                   U.S.C.§ 2000e et Seq.,42 U.S.C. §
13 Dove Canyon Master Association,                 1981a et Seq.
   Seabreeze Management Company, Inc.,
14 Vince Guarino,
15 Anthoni D. King III,                [DEMAND FOR JURY TRIAL]
16             Defendant(s).
17
                                     I.JURISDICTION
18
19          1.    This court has jurisdiction under 28 U.S.C. § 1331. Federal question
20
     jurisdiction arises pursuant to Title VII ofthe Civil Rights Act of 1964, as
21
22   amended, 42 U.S.C. § 2000e et Seq. and 42 U.S.C. § 1981a et Seq.
23                                        II. VENUE
24
           2.     Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants
25
26 business and the unlawful acts were committed within the jurisdiction of the
27
     United States District Court for the Central District of California.
28

                                               1
                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 2 of 26 Page ID #:2




 1                                     III. PARTIES

 2         3.    Plaintiff is Dominique Daniels (hereinafter, "Plaintiff or Plaintiff's").
 3
     Plaintiff's address is 1907 N. Keene Ave, Los Angeles, California 90059. Plaintiff
 4
 5 is a currently employed by Defendant G4S Secure Solutions USA,Inc.
 6
           4.    Defendant is G4S Secure Solutions USA,Inc. (hereinafter,"G4S").
 7
 8 Defendant address is 2300 E. Katella Ave #150, Anaheim, California 92806.
 9 Defendant is Plaintiffs employer.
10
11      5.     Defendant is Dove Canyon Master Association (hereinafter,

12 "DCMA"). Defendant address is 26840 Aliso Viejo PKWY,Suite 100, Aliso
13
   Viejo, California 92656. Defendant hired G4S to operate its Dove Canyon
14
15 Property.
16
           6.    Defendant is Seabreeze Management Company,Inc. (hereinafter,
17
18 "SMCI"). Defendant address is 26840 Aliso Viejo PKWY,Suite 100, Aliso Viejo
19 California 92656. Defendant hired G4S to operate its Dove Canyon Property.
20
         7.     Defendant name is Vince Guarino (hereinafter, "Guarino")
21
22   work address is 765 The City Dr., S #150, Orange, California 92868. Defendant is
23
     a former supervisor employed by G4S and is sued in his individual capacity.
24
25         8.    Defendant name is Anthoni King (hereinafter, "King"). Defendant
26   work address is 32001 Dove Canyon Dr., Trabuco Canyon, California, 92679
27
     Defendant is a supervisor employed by G4S and is sued in his individual capacity.
28


                                COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 3 of 26 Page ID #:3




 1                            IV. STATEMENT OF FACTS

 2         9.     On or about September 4, 2018, Plaintiff was hired by G4S as a full-
 3
     time graveyard Custom Protection Officer (hereinafter,"CPO")and was offered
 4
 5 thirty-two (32)hours weekly at G4S Ladera Ranch client site (hereinafter,
 6
     "LARMAC"). At the time of hire, Plaintiff requested a forty (40} hour per week
 7
 8   work shift but G4S manager Michael Payson told Plaintiff that G4S would give
 9 Plaintiff a forty (40) weekly
                                 schedule after ninety (90) days ofemployment.
10
   Following the ninety (90) days starting around December 4, 2018, G4S subjected
11
12 Plaintiff to different terms and conditions ofemployment, discrimination,
13
   harassment, and retaliation by refusing Plaintiff a forty (40) hours per week
14
15 schedule as promised, by denying Plaintiff's request for job site transfer, by
16
     denying Plaintiff requests for work assignments, by terminating Plaintiff's job
17
18   assignment, by ignoring Plaintiff's complaints of sexual harassment against males

19 and/or non-African American males at the work place, by refusing to investigate,
20
   intervene, protect and/or prevent Plaintiff from work discrimination, harassment,
21
22   and retaliation following her protected activity, and by denying Plaintiff overtime
23
     and vacant shifts which Defendant primarily offered and gave to male CPO
24
25 scheduled forty (40) weekly at G4S Ladera Ranch Post and/or Client Site.
26 //
27
   //
28

                                           3
                                COMI'LAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 4 of 26 Page ID #:4




 1          10.   On or about February 21, 2019, July 3, 2019, August 25, 2019, and

 2 December 1, 2019,Plaintiff applied for qualified full-time positions with G4S,
 3
   however, G4S denied the applications without ever contacting or interviewing
 4
 5 Plaintiff for the job positions. On or about June 24, 2019, G4S male administrator
 6
     Michael Payson verbally reprimanded another G4S manager for asking and/or
 7
 8   letting Plaintiff cover aone-time vacant shift at one of G4S client site.
 9         Similarly, on or about September 5, 2019, G4S male Supervisor Darrell
10
     Ennis (hereinafter,"Ennis") became upset when Plaintiffinformed him that
11
12 Plaintiff learned of and wanted to work a vacant eight(8)hour Wednesday
13
   graveyard shift that was coming available at LARMAC.Ennis denied Plaintiff the
14
15 shift and gave it to a male CPO.
16
           1 1.   Since January 2019, Plaintiff made several complaints to G4S
17
18   management, the employee hotline, andlor to co-workers aboutjob discrimination,

19 retaliation, harassment, hostile work environment, and/or employment privacy
20
   concerns. Plaintiff reported the difference in treatment as well as the harassment,
21
22   employment privacy concerns, and retaliation to Human Resource Manager
23
     Malinda Carrillo (hereinafter, "Carrillo"). Plaintiff also told Carrillo that G4S
24
25   management retaliated against her because she refused to consent to a voluntary
26   mental evaluation, requested an employee record after the request was denied by
27
     Guarino, and because Plaintiff works in a predominantly male environment.
28


                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 5 of 26 Page ID #:5




 1         Plaintiff further told "Carrillo" that she is working in a hostile work

 2   environment at LARMAC which included a male supervisor using inappropriate
 3
     and offensive language towards other co-workers and about females during shift
 4
 5   changes, that Plaintiff was grilled by Darrell Ennis (hereinafter,"Ennis")for
 6
     sick time off, that Ennis was retaliating against Plaintiff and defaming Plaintiff's
 7
 8   character by spreading rumors that Plaintiff was a bully for working at Dove
 9   Canyon, and that Guarino verbally threatened Plaintiff that she would face
10
     unfortunate circumstances if Plaintiff showed up to work at DCMA. G4S and
11
12   Carrillo failed to follow up with Plaintiff about her complaints as promised, failed
13
     to protect and prevent future employment discrimination, retaliation, hostile work
14
15 environment against Plaintiff which have been continuous, and denied and/or
16
     unreasonably delayed Plaintiff requests for a transfer to avoid the hostile work
17
18   environment and for safety concerns. Carrillo aborted her job obligations.

19         Since October 25, 2019, Plaintiff informed G4S and Carrillo that Plaintiff
20
     intended to and/or have filed or initiated a complaint with the Department of Fair
21
22 Employment and Housing (hereinafter,"DFEH")and the Equal Employment
23
     Opportunity Commission (hereinafter,"EEOC")regarding the employment
24
25   discrimination, retaliation, and harassment. G4S subjected Plaintiff to
26   discrimination, retaliation, adverse action, harassment, and hostile work
27
     environment because Plaintiffis a female and not a male, Because Plaintiff is
28

                                           5
                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 6 of 26 Page ID #:6




 1   Black, because Plaintiff reported and opposed the discrimination, retaliation,

 2   harassment, and adverse actions in the workplace.
 3
           12.    In compliance with an active and enforceable October 28, 2019
 4
 5   worksite agreement between Plaintiff and G4S, on October 30, 2019, Plaintiff
 6
     reported to work at the Dove Canyon site as agreed. About five minutes after
 7
 8   clocking in for work, Defendant "King" became angry and told Plaintiff that she
 9   could not work at the site, and that he spoke with G4S supervisor Ennis about his
10
     statement. Ennis did not supervise or work the Dove Canyon post. Plaintiff
11
12   reported Kings' statement to G4S Human Resource Manager Carrillo who
13
     instructed Plaintiff to "disregard" King statements. Carrillo also told Plaintiff that
14
15   she would speak with King and Ennis but never followed up with Plaintiff.
16
     Consequently, Plaintiff was confused between that statements and higher authority.'
17
18         13.    On or about November 6, 2019, and incompliance with the October

19 28, 2019 work site agreement and Carrillo's instructions to "disregard" Defendant
20
   King statements, Plaintiff showed up for work at the Dove Canyon post. Defendant
21
22 King angrily questioned Plaintiff about being at the post and in response, Plaintiff
23
     showed Defendant King the October 28, 2019 work site agreement and Carrillo's
24
25 instruction to "disregard" his statements, and informed King that Plaintiff was
26   instructed by Carrillo to continue to work at the Dove Canyon Post and that G4S
27
     and its management was discriminating against her. King never mentioned or told
28

                                           ]
                                           C
                                 COMPLAINT FOR DAMAGES
      Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 7 of 26 Page ID #:7




 1 Plaintiff that the October 28, 2019 Dove Canyon Work Site Agreement was
 2 terminated.
 3
         14. On November 13, 2019, Plaintiff was threatened by Guarino who told
 4
 5 Plaintiff that Plaintiff would face "unfortunate circumstances" if she showed up to
 6
     work at the Dove Canyon post. Plaintiff was concerned about her safety, so she
 7
 8   asked Defendant Guarino to explain what he meant by "unfortunate
 9 circumstances" which Guarino refused to and never clarify. Plaintiff
                                                                        reported the
10
   threat to Human Resource Manager Carrillo and asked Carrillo for advice
11
12 regarding the matter. Carrillo ignored Plaintiff's email and never responded. Still
13
   confused, Plaintiff showed up at the Dove Canyon for the sole purpose to work.
14
15          Guarino was aware ofthe October 28, 2019 Dove Canyon Work Site
16
     Agreement, but never mentioned or told Plaintiff that the agreement was
17
18   terminated at any time during Plaintiffs employment. Plaintiff believes that

19 Guarino's threat and statements were retaliatory and discriminatory which were
20
   done sixteen(16) days following Plaintiff's employment discrimination,
21
22   harassment, and retaliation complaints against Guarino and/or his male colleagues.
23
            15.   On November 13, 2019, in compliance with the October 28, 2019
24
25   Work Site Agreement and Human Resource Manager Carrillo's instructions to
26 "disregard" King's statement that Plaintiff should not be working at the Dove
27
   Canyon site; as well as Plaintiff belief that Plaintiff was legally obligated to work
28

                                           7
                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 8 of 26 Page ID #:8




 1   the post, Plaintiff showed up to work at the Dove Canyon post. G4S employee I

 2   Cuate withheld the patrol vehicle keys and work phone from Plaintiff which denie
 3
     Plaintiff access to the work tools which would have allow Plaintiff to perform and
 4
 5   fulfill her required work duties. Around 9:30 PM,while entering the Dove Canyon
 6
     guardhouse, Plaintiff was immediately confronted by G4S employee Devin
 7
 8   Thomas (hereinafter,"Thomas") who told Plaintiffthat Defendant King instructed
 9   him to tell Plaintiff that she was not supposed to be at the post and that Plaintiff
10
     would not be paid for the work shift. Plaintiff informed Thomas that she had an
11
12   active work site agreement and permission from Carrillo to work the shift. Thomas
13
     never ordered Plaintiff to exit the post at any time, nor did Thomas warn Plaintiff
14
15   that he was going to or that he already call the police to the Dove Canyon Post.
16
     Plaintiff also observed embarrassing and false notes about her on the work bulletin.
17
18   King and/or Guarino instructed Thomas call the police on Plaintiff for allegedly

19   trespassing. After the police finish investigating, and found no probable cause to
20
     arrest or remove Plaintiff from the Dove Canyon work site, and after Plaintiff once
21
22   she showed them the October 28, 2019 work site agreement, the deputies took no
23
     actions against Plaintiff and immediately exited Dove Canyons' private property.
24
25         While off duty and unhappy with the Sheriff's decision not to arrest and/or
26   remove Plaintiff from the Dove Canyon post, and by the instruction and instigation
27
     of Guarino and/or other G4S administrator, King showed up to Dove Canyon and
28



                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 9 of 26 Page ID #:9




 1   called the police on Plaintiff a second time for allegedly trespassing. King never

 2   warned Plaintiff that he was calling the cops or that he intended to call the police
 3
     on her for allegedly trespassing. Plaintiff showed King the October 28, 2019 work
 4
 5   site agreement, as well as an email from Carrillo showing permission for Plaintiff
 6
     to work at Dove Canyon. Without probable cause andlor a warrant, and with
 7
 8   disregard to Plaintiffs' rights, the October 28 agreement, and Carrillo's email,
 9   intentionally, maliciously, detained and placed Plaintiff under citizen's arrest for
10
11
     criminal trespassing; which caused Plaintiff to be unjustly charged with 602(0)PC

12   Trespass and Refusal to Leave Property on or after December 11, 2019.
13
            After calling the police on Plaintiff twice, after King had already detained
14
15   and Placed Plaintiff under citizen's arrest for allegedly trespassing, after Plaintiff
16
     had already started her 9:30 pm work shift on November 13, 2019, and after
17
18   Plaintiff informed Carrillo that Plaintiff actually filed a charge ofemployment

19   discrimination, harassment, and/or retaliation, G45 and Carrillo first informed
20
     Plaintiff via text message about 11:57 PM,on November 13, 2019, that the
21
22   October 28, 2019 Dove Canyon Work Site Agreement is terminated. Around this
23
     time, Carrillo gave Plaintiff the option to leave the post then later instructed
24
25   Plaintiff to leave the post. Plaintiff was not able to comply with Carrillo's later
26   instruction because the deputy(s) informed Plaintiff that she was not free to leave
27
     because she was being detained and placed her under citizen's arrest by King. The
28


                                                D
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 10 of 26 Page ID #:10




 1   unlawful and/or unreasonable detention lasted about one (1) hour. Despite

 2   Defendant serious allegations that Plaintiff committed a misdemeanor criminal
 3
     trespass offense at Dove Canyon, Defendant never terminated Plaintiff's
 4
 5   employment or disciplined Plaintiff in written form. Defendant had and still does
 6
     not have any legitimate, non-discriminatory reasons for subjecting Plaintiff to the
 7
 8   above illegal act and unlawful employment practices. Defendants intentionally and
 9   maliciously provided the Sheriff's with False allegations oftrespass to carry out
10
11
     their personal vendetta with Plaintiff. The Sheriff's and the District Attorney relied

12   on the statements made by all Defendants which is a direct or proximate cause for
13
     Plaintiff being arraigned and/or maliciously charged with Misdemeanor Criminal
14
15   Trespass on February 11, 2020.
16
           16.    On November 18, 2019, and pursuant California Labor Code Sections
17
18   1198, 432 and 226, Plaintiff requested a copy of her employee record which

19   Defendant G4S ignored and failed to produce. On February 11, 2020, the EEOC
20
     issued Plaintiffs Federal Right to Sue Notice (Charge No. 480-2020-01034),
21
22   attached herewith as E~ibit "1." In violation of Title VII ofthe Civil Rights Act
23
     of 1964 as amended. Defendants subjected Plaintiffto the above because Plaintiff
24
25   is a female and not male and because Plaintiff engaged in protected activity.
26 Plaintiff
             also believes that Defendants actions and conduct were intentional,
27
     negligent, malicious, reckless, and with conscious disregard to Plaintiffs employee
28

                                           10
                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 11 of 26 Page ID #:11




 1   rights protected under Title VII as well as, but not limited to, the October 28, 2019

 2   work site agreement, Plaintiff's First and Fourth Amendment Rights, Human
 3
     Rights, and other federal and state rights.
 4
 5          17.   Defendants"DCMA" and "SMCP'hired, entrusted and gave full
 6
     permission to Defendants G4S, King, Guarino, and other employees to act as
 7
 8   agents and to operate and make decisions at the Dove Canyon client site. DCMA
 9
     and SMCI had the authority and ability to train G4S and make specific rules for
10
     situations, disputes, and/or issues involving G4S employees work at the post but
11
12   failed to do so.
13
                                  V. CAUSES OF ACTION
14
15                              FIRST CAUSE OF ACTION
16
   (Disparate Treatment "Sex/Race" Title VII of the Civil Rights Act of 1964, 42
17              U.S.C. ~ 2000e-2 Unlawful Employment Practices)
18      (Against DEFENDANT G4S SECURE SOLUTIONS USA,INC.)

19          18.   Plaintiff hereby incorporates and realleges paragraphs 9-17, inclusive,
20
     herein as though set forth in full.
21
22          19.   Since January 2019, Defendant denied Plaintiff equal employment
23
     opportunities and subjected Plaintiff to different terms and conditions of
24
25   employment by refusing her a forty (40)hours per week work shift, by denying
26   Plaintiff's repeated requests for work assignments, by ignoring and rejecting
27
     Plaintiff's job applications without affording her an interview and by denying
28

                                            11
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 12 of 26 Page ID #:12




 1   Plaintiff overtime and vacant shifts which Defendant only and/or mainly offered

 2   and gave to the male CPO at the Ladera Ranch Post, Dove Canyon Post, and/or at
 3
     the Laguna Altura Post.
 4
 5         20.   Defendant also discriminated against Plaintiff by failing to investigate
 6
     her complaints ofemployment discrimination, harassment, retaliation, and hostile
 7
 8   work environment against its male and predominantly non- African American
 9
     supervisors. Defendant discriminated against Plaintiff because she is a female and
10
     not male and because Plaintiff opposed and reported the unlawful employment
11
12   practices to G4S, G4S Supervisors, the EEOC and DFEH.
13
           21.   Defendant's unlawful employment practices against Plaintiff are in
14
15   violation of Title VII of the Civil Rights Act of 1964, as amended, as well as
16
     California Gov. Code §12940(a), Cal. Code. ofRegulations §11023, Cal. Civ.
17
18   Code §§ 51 & 52 and the Unruh Civil Rights Act.

19         22.   As a result ofDefendant action, Plaintiff suffered emotional and
20
     physical distress, headaches, anxiety, shock, intimidation, embarrassment, loss
21
22   wages and sick time hours, deprivation of human rights and happiness.
23
                               SECOND CAUSE OF ACTION
24
25       RETALIATION -Title VII of the Civil Rights Act of 1964,42 U.S.C. ~
                2000e3(a)- Other Unlawful Employment Practices)
26        (Against DEFENDANT G4S SECURE SOLUTIONS USA,INC.)
27
           23. Plaintiff hereby incorporates and realleges paragraphs 18-22,
28
     inclusive, herein as though set forth in full.

                                          12
                                COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 13 of 26 Page ID #:13




 1
            24.   Since January 2019, Plaintiff made several complaints to Defendant
 2
 3 G4S about, but not limited to job discrimination, harassment, hostile work
 4
     environment, retaliation, supervisors using inappropriate language and/or making
 5
 6 jokes towards other co-workers and about females during shift change, Plaintiff
 7   being limited to a thirty-two (32)per week work shift. Plaintiff also informed
 8
     Defendant G4S and its administrators that she reported the unlawful employment
 9
10   practices mentioned above to the EEOC and DFEH.
11
            25.   As a consequence ofPlaintiffs complaints, Defendant G4S and its
12
13 supervisors retaliated against Plaintiff by, but not limited to harassing Plaintiff,
14   grilling her for taking sick time off, spreading rumors that Plaintiff was a bully,
15
     making verbal threats to Plaintiff is she showed up for work, refusing to and/or
16
17 failing to follow up with Plaintiff about her complaints, failing to investigate
18
     and/or timely investigate Plaintiffs complaints, failing to protect Plaintiff from
19
20 future unlawful employment practices, denying and/or unreasonably delaying
21 Plaintiff
             request for a job transfer, denying Plaintiff a forty (40) hour per week
22
23 work shift, denying Plaintiff's job applications, overtime pay, and the opportunity
24   to work vacant shifts, ignoring Plaintiffs complaints and emails, falsely accusing
25
     Plaintiff oftrespassing and calling the police on Plaintiff for showing up to work,
26
27   unlawfully detaining and placing Plaintiffunder a citizen's arrest without probable
28
     cause, unlawfully terminating Plaintiff's employment at the Dove Canyon Post,

                                           13
                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 14 of 26 Page ID #:14




 1    denial of paid work hours, denying Plaintiff access to work tools, posting

 2   comments about Plaintiff on a job bulletin, and by forcing Plaintiff to involuntarily
 3
     leave the Dove Canyon Post.
 4
 5          26.   Defendant actions violated Plaintiff's protected rights under, but not
 6
     limited to, Title VII ofthe Civil Rights Act of 1964 as amended, Cal. Gov. Code §
 7
 8    12940(h), Cal. Code of Regulations § 11021, Plaintiffs Human Rights, and First
 9   Amendment Rights.
10
11
            27.   As a result of Defendant action, Plaintiff suffered emotional and

12   physical distress, pain and suffering, lost wages, lost sick time hours, loss of
13
     enjoyment of life, intimidation, fear, shock, embarrassment, arixiety, criminal
14
15   charges, deprivation ofliberty, unnecessary costs, and mental anguish.
16
                            THIRD CAUSE OF ACTION
17     (False Arrest/False Imurisonment -Restatement ~~ 35 & 36 &Title VII)
18                         (Against ALL DEFENDANTS)

19          28.   Plaintiff hereby incorporates and realleges paragraphs 23-27,
20
     inclusive, herein as though set forth in full.
21
22          29.   Acting on behalf of G4S,DCMA,SMCI, and as a supervisor,
23
     Defendant King intentionally, maliciously, unlawfully and/or unreasonably,
24
25   without Plaintiffs consent, without a warrant, with bad judgement and conscious
26   disregard to Plaintiff's rights, the October 28, 2019 agreement, and Carrillo's order
27
     that Plaintiff show up to work, and in retaliation against Plaintiff for reporting
28

                                            14
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 15 of 26 Page ID #:15




 1    and/or opposing the unlawful employment practices; detained Plaintiff and caused

 2   Plaintiff to be placed under citizen's arrest at the Dove Canyon work post.
 3
     Plaintiff reasonable believed that she was being confined because Plaintiff was
 4
 5    being interrogated by the police, told that she was not free to leave to post,
 6
     informed that Plaintiff was placed under citizens arrest, and because Plaintiff was
 7
 8   required to wait until King finished reporting to the police as well as sing the
 9
     citizen's arrest document, and because Plaintiff was required to sign a citation for
10
11
     an alleged misdemeanor criminal trespassing.

12          30.    Acting as an supervisor and/or agent for G4S, DCMA,and SMCI,
13
      without probable cause and/or reasonable belief that Plaintiff was trespassing at
14
15   Dove Canyon, and without personally seeing Plaintiff at the Dove Canyon Post,
16
     and in retaliation against Plaintiff for reporting and opposing the unlawful
17
18   employment practices, and with bad judgement and conscious disregard to the

19   October 28, 2019 work site agreement and Plaintiff's rights, Guarino intentionally,
20
     recklessly, and maliciously, instigated caused Plaintiff citizen's arrest by
21
22   instructing and/or approving King to call the police on Plaintiff for an alleged
23
     criminal trespass.
24
25          31.    Plaintiff showed up for work at the Dove Canyon Post with the sole
26   intent to work, to comply with the October 28, 2019 work site agreement, to
27
     comply with Carrillo's instructions to remain at the post, and not with any
28

                                            15
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 16 of 26 Page ID #:16




 1    intention to intent to cause a disturbance or commit a criminal act on the post.

 2 Plaintiff did not specifically tell King, Guarino, G4S, or any other person that she
 3
   will not leave the Dove Canyon Post.
 4
 5          32.    Defendants conduct and actions are in violation of, but not limited to
 6
      Title VII ofthe Civil Rights Act of 1964, 42 U.S.C. § 2000e3(a), California Penal
 7
 8    Code § 837, California Penal Code § 236, Cal. Gov. Code § 12940(h), Article I of
 9 the Declaration of Rights §§§ 1, 2 & 13, and Plaintiff's First
                                                                  Amendment Rights.
10
          33. As a result ofDefendants conduct, Plaintiff suffered emotional and
11
12 physical distress, pain and suffering, lost wages, lost sick time hours, loss of
13
   enjoyment of life, intimidation, fear, shock, embarrassment, arixiety, malicious
14
15    prosecution, deprivation ofliberty, unnecessary costs, mental anguish, loss of self-
16
      dignity.
17
18                      FOURTH CAUSE OF ACTION
   (Wrongful Termination -Title VII of the Civil Rights Act of 1964,42 U.S.C. ~
19             2000e3(a)- Other Unlawful Employment Practices)
20      (Against DEFENDANT G4S SECURE SOULTIONS USA,INC.)
21
            34.    Plaintiff hereby incorporates and realleges paragraphs 28-33,
22
23 inclusive, herein as though set forth in full.
24          35.    Defendants G4S, King, and Guarino, as well as other administrators
25
      employed by G4S are a direct and/or proximate cause for terminating the October
26
27 28, 2019 Dove Canyon Work Site Agreement, including Plaintiff's employment at
28
     Dove Canyon because Plaintiff is a female and not male and in retaliation because

                                            16
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 17 of 26 Page ID #:17




 1    Plaintiff filed a charge of discrimination, and reported and opposed the

 2    employment discrimination, harassment, and retaliation done by G4S and its
 3
      administrators against Plaintiff.
 4
 5          36.    Defendant conduct and actions are in violation Title VII of the Civil
 6
      Rights Act of 1964, as amended, as well as, but not limited to, Plaintiff's Human
 7
 8    Rights, California Government Code § 12940(h), and Cal. Code ofRegulations §
 9    11021.
10
11
            37.    As a result ofDefendant action, Plaintiff suffered emotional and

12    physical distress, pain and suffering, lost wages, loss of enjoyment of life, shock,
13
      intimidation, embarrassment, arixiety, and mental anguish.
14
15                         FIFTH CAUSE OF ACTION
   (Hostile Work Environment /Sexual Harassment- Title VII of the Civil Rights
16
     Act of 1964,42 U.S.C. ~ 2000e3(a)- Other Unlawful Emulovment Practices)
17       (Against DEFENDANT G4S SECURE SOLUTIONS USA,INC.)
18
            38. Plaintiff hereby incorporates and realleges paragraphs 34-37, inclusive,
19
20    herein as though set forth in full.
21
            39.    Defendant subjected Plaintiff to a hostile work environment and
22
23
      sexual harassment because G4S supervisors and/or male CPO employees

24    repeatedly made unwelcomed, offensive, and inappropriate sexual comments and
25
     jokes about females, female body parts, and male body parts while at the
26
27    LARMAC client site. Some ofthese comments were "SUCKING on his mother's
28
      TITTIES,""Are you getting a SEX change?""Let me SMACK that ASS and see

                                             17
                                   COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 18 of 26 Page ID #:18




 1 those BREAST" oftwo females seen in swimsuits on client surveillance,"I will
 2 show up as a pizza delivery guy in my white truck and KIDNAP them girls,"
 3
   "They can put that WET STUFF in my seat," "they will show up MISSING on a
 4
 5    MILK CARTON,like HAVE YOU SEEN ME?""I have a Lopez coming over
 6
      tonight to warm me up bed,""Let me BANG your wife, she will have a good time
 7
 8    with me,""I fill you SKULL FUCKING HIM,""WHO FUCKED to make the
 9 G4S change its policy,""Women are STUPID
                                               BITCHES,""Butter that body up,"
10
   "O, your looking at my ASS now? I didn't know you had an ASS,I got an ASS
11
12    and his name is John." Plaintiff asked that the harassing conduct stop and be
13
      investigated, but G4S ignored Plaintiffs requests.
14
15          40.   Defendant and its supervisor conduct and actions are in violation of
16
      Title VII as amended, as well as Cal. Gov. Code §§ 12940(j) and 12926(t).
17
18          41.   As a result ofDefendant action, Plaintiff suffered emotional and

19 physical distress, pain and suffering, headaches, lost wages, loss of enjoyment of
20
   life, intimidation, shock, humiliation, arixiety, loss ofself-dignity, grief.
21
22                           SIXTH CAUSE OF ACTION
23         (Negligence -Title VII of the Civil Rights Act of 1964, as amended)
           (Against DEFENDANT: G4S SECURE SOLUTIONS USA,INC.)
24
25          42.   Plaintiff hereby incorporates and realleges paragraphs 38- 41,
26 inclusive, herein as though set forth in full.
27
         43. Plaintiff was subjected to a hostile work environment and/or sexual
28

                                           18
                                 COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 19 of 26 Page ID #:19




 1    harassment by her non-immediate supervisors) who repeatedly made comments

 2    and/or jokes about females and other offensive and inappropriate statements to
 3
      and/or in front ofPlaintiff during shift changes at work. These individuals were
 4
 5    and still are supervisors hued by G4S who is empowered by to take employment
 6
      actions against Plaintiff such as, but not limited to, discipline Plaintiff for work
 7
 8    violations, approve or deny work requests, report Plaintiff to superior management,
 9
      change Plaintiffs work duties at the Ladera Ranch Post.
10
            44.    On and after October 28, 2019,Plaintiffreported the sexual
11
12    harassment and/or hostile work environment, as well as the work discrimination
13
      and retaliation to G4S Corparate Office, G4S employee hotline, and to G4S
14
15    Human Resource Manager Malinda Carrillo and other administrators. G4S and is
16
      supervisors knew or should have known about the sexual harassment, hostile work
17
18    environment, and employment discrimination and retaliation but failed to carry out

19    its legal obligations by not taking actions)to intervene, prevent or quickly correct
20
      the unlawful conduct, by refusing to protect Plaintiff from future harm, by
21
22    allowing Plaintiff to be harmed, and by ignoring and not following up with
23
      Plaintiff's discrimination, retaliation, harassment, and hostile environment
24
25    complaints, and by willfully and with conscious disregard to Plaintiff's rights.
26          45.     Defendant and its supervisors conduct, and actions are in violation of,
27
      but not limited to, Title VII as amended and Cal. Gov. Code. § 12940(k).
28

                                              19
                                   COMI'LAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 20 of 26 Page ID #:20




 1          46.    As a result of Defendant action, Plaintiff suffered repeated

 2 harassment, emotional distress, pain and suffering, headaches, lost wages, lost sick
 3
   time hours, loss of enjoyment oflife, shock, intimidation, embarrassment, anxiety,
 4
 5 unhappiness at work.
 6
                             EIGHT CAUSE OF ACTION
 7              (Vicarious Liability —Title VII, Cal. Civ. Code ~ 2238)
 8      (As against Defendant(s): G4S Secure Solutions USA,Inc., Dove Cannon
             Master Association,& Seabreeze Management Company,Inc.)
 9
10          47.    Plaintiff hereby incorporates and realleges paragraphs 42-46,
11
      inclusive, herein as though set forth in full.
12
13          48.    Plaintiff witnessed and was subjected to a hostile work environment
14    and/or seal harassment G4S supervisors who repeatedly made offensive and
15
      inappropriate comments and/or jokes about females and other co-workers while at
16
17    work. The supervisors were hired by G4S and are empowered by G4S to take
18
      employment actions against Plaintiff such as,but not limited to, discipline Plaintiff
19
20 for work violations, approve or deny work requests, report Plaintiff to superior
21    management, change Plaintiff's work duties at the Ladera Ranch Post.
22
23          49.    Since October 28, 2019, Plaintiff requested that G4S, the company's

24    employee hotline, and to G4S Human Resource Manager Malinda Carrillo and
25
      other administrators intervene to prevent future harm of sexual harassment and/or
26
27    hostile work environment, as well as the work discrimination and retaliation. G4S
28
      and is supervisors knew or should have known about the sexual harassment,

                                             20
                                   COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 21 of 26 Page ID #:21




 1    work environment, and employment discrimination and retaliation, but failed to

 2    carry out its legal obligations by not taking actions) to prevent or quickly correct
 3
      the unlawful conduct, by refusing to protect Plaintiff from future hann, by
 4
 5    allowing Plaintiffto be repeatedly subjected to sexual harassment and retaliation,
 6
      and by ignoring and not following up with Plaintiff's discrimination, retaliation,
 7
 8    harassment, and hostile environment complaints.
 9          50.    Defendant"DCMA" and "SMCI" hired G4S and G4S employees as
10
      its agents and gave G4S authorization to operate and make business decisions on
11
12    behalf ofthe Dove Canyon Property. Defendants G4S, King, and Guarino were
13
      working within the scope ofits/their employment as agents for DCMA and SMCI
14
15    when G4S,King, andJor Guarino harmed Plaintiff by causing and/or proximately
16
      causing Plaintiff to be unlawfully detained and placed under citizen's axrest for and
17
18    charged for allegedly criminal trespassing around November 13, 2019.

19          51.    As a result of Defendants action, Plaintiff suffered emotional distress,
20
      pain and suffering, lost wages, lost sick time hours, loss of enjoyment of life,
21
22    intimidation, shock, fear, embarrassment, arixiety, criminal charges and
23
      prosecution, deprivation ofliberty, unnecessary costs, and mental anguish.
24
25 //
26 //
27
   //
28

                                            21
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 22 of 26 Page ID #:22




 1                             NINTH CAUSE OF ACTION
        (Intentional Infliction of Emotional Distress —Restatement & 46, Cal. Civ.
 2                                      Code ~ 2238)
 3                           (A~ainst ALL DEFENDANTS)
 4
            52.    Plaintiff hereby incorporates and realleges paragraphs 47-51,
 5
 6    inclusive, herein as though set forth in full.

 7          53.    By the conduct alleged above, which is prohibited under Title VII of
 8
      the Civil Rights Act of 196, as amended, the First Amendment Rights of the
 9
10    United States Constitution, California Civil Code Restatement §§§ 35, 36, and 46,
11
      California Civil Code § 12940, et seq., California Code ofRegulations § 11021,
12
13 California Civil Code § 2238, California Penal Code §§ 837 and 236, California
14    Civil Code §§ 51 and 52, et seq., Article 1 ofthe California Constitution, and the
15
      public policy ofthe State of California, Defendants, and each ofthem, acted
16
17    outrageously, with the intention to cause, or with reckless disregard of the
18
      probability of causing Plaintiff severe emotional distress. This conduct, which was
19
20    unprivileged and unwanted by Plaintiff, actually and proximately caused Plaintiff
21
      severe emotional distress.
22
23          54.    Defendants, and each ofthem, harmed Plaintiff because those actions

24    caused her to suffer, but not limited to, humiliation, embarrassment, intimidation,
25
      shock, mental anguish, and emotional and physical distress. The actions of
26
27    Defendants, and each ofthem, injured Plaintiffs mind and body. As a result of
28
      such unlawful conduct and consequent hann, Plaintiff suffered damages that will

                                             22
                                   COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 23 of 26 Page ID #:23




 1    be proven at trial.

 2          55.    The conduct of Defendants proximately caused Plaintiff to suffer, and
 3
      to continue to suffer, damages, including injuries to her person in an amount which ~
 4
 5    will be proven at trial.
 6
            56.    The malicious and/or oppressive conduct of CORPORATE G4S,
 7
 8    KING, GUARINO,DCMA,SMCI, and each ofthem, was in reckless disregard of ~
 9
      Plaintiff's rights and therefore warrants the imposition of punitive damages.
10
                                 VI. RELIEF FOR RELIEF
11
12    WHEREFORE,the Plaintiff Dominique Daniels prays for judgement against
13
      Defendants, and each ofthem, as follows:
14
15          57.    Special damages in a sum according to proof against all Defendants;
16
            58.    General damages in the amount of $10,000,000.00 according to proof'
17
18    against all Defendants;

19          59.    For interest provided by law including, but not limited to, California
20
      Civil Code 3291 §against all Defendants;
21
22          60.    For attorney fees as allowed by law against all Defendants;
23
            61.    Costs of suit and for such other and further relief as the court deems
24
25    proper against all Defendants;
26          62.    For civil penalty provided by law including, but not limited to that
27
      provided by Title VII and California Civil Code § 52 against all Defendants;
28

                                            23
                                  COMPLAINT FOR DAMAGES
     Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 24 of 26 Page ID #:24




 1           63. For punitive damages in the amount of $20,000,000.00 against all

 2 Defendants according to proof;
 3
        64. For prospective damages against Defendants G4S, Guarino, and King;
 4
 5          65.    For injunctive relief against Defendants G4S SECURE SOLUTIONS
 6
      USA,Inc., ANTHOI~II KING, and VTNCE GUARINO prohibiting any further
 7
 8    discrimination, retaliation and/or harassment in the provisions of Title VII of the
 y    Civil Rights Act of 1964, as amended, the Equal Employment Opportunity
10
11 Commission(EEOC), the First Amendment Rights, the California Constitution,
 ,
 ~
1G and the Department ofFair Employment and iIousing ~DFEFi).
13
          Plaintiffreserves the right to amend her Complaint upon newly discovered
14
~~ rPlevat~t and material inf~rmatinn nr facts.
16
      Dated: February 12, 2020                      Respectfully submitted,
17
18                                                   /'lip ~fX~t"~~
                                                    Dominique Daniels
19
                                                    Plaintiff in Pro Per
20
21
22
23
24
25
26
27
28

                                            24
                                  COMPLAINT FOR DAMAGES
Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 25 of 26 Page ID #:25




                                                    Z
          Case 8:20-cv-00283-JGB-JDE Document 1 Filed 02/12/20 Page 26 of 26 Page ID #:26
 EEOCForm 187•B~lt;~e~                 U.S. EDUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                     NOTICE ~F RIGHT TO SUE(ISSUED ON REQUEST)
To: Dominique Daniels                                                                From: Los Mgeles District Office
    1907 N. Keene Ave                                                                      255 E. Temple S~ 4th Floor
    Los Mgeles, CA 90059                                                                   Los Angeles, CA 90012




                On behalfofpersons)aggrieved whose i~ntity is
                CONFIDENTIAL(29 CFR §1601.7(a))
 EEOC Charge No.                                     EEOC Renresentaflve                                            Telephone No.
                                                     Garrett D. Hoover,
480-2020-0'[034                                      Intake Supervisor                                              (2'13} 8941490
                                                                                 (See also the addFtiona!lnformatJon enclosed with this farm.)
W071C8 TO THE PARSON AGQRI6VED:
Title X11 Qf the CIvi1 Rlght~ Act of 1~s4, thg Americans ~!~►ith 9is?bi!t+IsA Act (A~A~, Qr ~~lg r9~l9~I~ Inf~~IT1SNi+~1 NC+R~~SGi~e*±ir~~G~n
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Yaur lawsuit under Title VII, the ADA or GIIVA must be fled In a federal or stela court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                More Than 180 days have passed since the filing of this charge.
                Less than 18Q days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                be able to complete its administrative processing within 180 days from the filing of this charge.
                The EEOC is terminating its processing of this charge.
                The EEOC will continue to process this charge.
Age Disc;lm~^atia~ it Em;:oyrnen: Ac: (AJE~►}: Yoe may sue under the Ai:EA at any time from 60 days after the charge was filed unG!
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below appfles to
your case:
      Q         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be f11ed In federal or state court WITiiIN
                SO DAYS of your receipt of this Notice. Othervvise, your right to sue based on the above-numbered charge will be lost

      Q         The EEOC is continuing its handling of your ADEA case. However, if C~ days hav;~ Massed since the filing of t~s ct~a~a,
                you may file suit in federal or state court under the ApEA al this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (ling an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violatlons) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 gears l3 vearsl before you file cult may not be collectible.

!f you fi~ suit, based on this charge, please send a copy of your court complaint to this office.

                                                                       On shelf of the Commission


                                                                                    ~i                                  rl ~~0
 Enclosures(s)                                                       osa M. Viramontes,                                  (pare ~ta~~ed}
                                                                      District Director

 ~'          Kelly Elsenlohr-Moul
             Dlnsmare 8 Shohl LI.P
             1100 Peachtree Street, Suits 95G
             Atlanta, GA 30309
